             Case 2:20-cv-00735-RAJ Document 1-1 Filed 05/15/20 Page 1 of 9



 1
                                                  FILED
 2                                        2020 MAR 27 03:05 PM
                                              KING COUNTY
 3                                       SUPERIOR COURT CLERK
                                                 E-FILED
 4                                       CASE #: 20-2-07277-0 KNT
 5

 6

 7                 SUPERIOR COURT OF WASHINGTON FOR KING COUNTY
 8

 9    KELLY L. MARTIN, an individual,

10                      Plaintiff,                       NO.

11            v.
12
      AMERICAN AIRLINES GROUP, INC., a                   COMPLAINT FOR DAMAGES
13    Delaware Corporation; AMERICAN
      AIRLINES, INC., a Delaware Corporation;
14    and DOES 1 through 10,
15                       Defendants.
16

17          COMES NOW the Plaintiff, Kelly L. Martin, by and through her undersigned attorneys,

18   and alleges as follows:
19                                        I.     PLAINTIFF
20
     1.1    Captain Kelly L. Martin (hereinafter “CPT Martin”) was a resident of Tacoma, Pierce
21
     County, Washington at the time of the incident and at the time she entered into a contract of
22
     carriage with the defendants.
23

24   1.2    CPT Martin, who is an officer in the United Stated Army, has since been transferred to

25   Fort Stewart, and she now resides in Georgia.
26


      COMPLAINT FOR DAMAGES – 1                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                       600 University Street, Suite 1701
                                                       Seattle, WA 98101
                                                       (206) 682-1505 FAX: (206) 467-1823
             Case 2:20-cv-00735-RAJ Document 1-1 Filed 05/15/20 Page 2 of 9



 1                                       II.     DEFENDANTS
 2
     2.1    At all times material hereto, Defendant American Airlines, Inc. is, and has been, a
 3
     Delaware corporation headquartered in Fort Worth, Texas, and doing business in King
 4
     County, Washington. At all times material hereto, American Airlines, Inc., has maintained a
 5
     registered agent for service in Olympia, Washington. American Airlines, Inc. is a legacy air
 6

 7   carrier operating regularly scheduled commercial flights under 14 CFR Part 121 and operates

 8   flights out of Sea-Tac, King County, Washington.
 9   2.2    At all times material hereto, Defendant American Airlines Group, Inc. is, and has
10
     been, a Delaware corporation headquartered in, Fort Worth, Texas, and doing business in
11
     King County, Washington. American Airlines Group, Inc. On information and belief,
12
     American Airlines Group, Inc., owns American Airlines, Inc. American Airlines Group, Inc.
13

14   and American Airlines, Inc. are alter egos of each other, have unified interests, and are in

15   effect a single economic entity.

16   2.3    American Airlines Group, Inc. and American Airlines, Inc. are referred to jointly as
17   “American Airlines.”
18
     2.4    Does 1-10 were employees of American Airlines, serving in their capacity as flight
19
     attendants on flight AAL767 and gate agents at the arrival gate in Philadelphia. Because their
20
     names are currently unknown to Plaintiff, they are referred to herein by their occupations.
21

22   Because which particular actions and omissions should be attributed to each flight attendant

23   and gate agent is unknown at this time, the flight attendants and gate agents are occasionally

24   referred to generally and collectively herein. Plaintiff will amend this complaint to allege the
25
     true names and identities of said defendants, when this information is ascertained.
26


      COMPLAINT FOR DAMAGES – 2                          KRUTCH LINDELL BINGHAM JONES, P.S.
                                                         600 University Street, Suite 1701
                                                         Seattle, WA 98101
                                                         (206) 682-1505 FAX: (206) 467-1823
             Case 2:20-cv-00735-RAJ Document 1-1 Filed 05/15/20 Page 3 of 9



 1                               III.    JURISDICTION AND VENUE
 2
     3.1     The Superior Court of King County, State of Washington, has subject matter
 3
     jurisdiction over this action pursuant to RCW § 2.08.010.
 4
     3.2     Jurisdiction is proper in the State of Washington because the cause of action as alleged
 5
     herein arose out of activities (to wit, the transaction of business within this state) within the
 6

 7   State of Washington pursuant to RCW § 4.28.185.

 8   3.3     Venue is proper in King County pursuant to RCW § 4.12.025, because Defendants
 9   transact business in King County, and the tortious acts and omissions that caused this incident
10
     occurred in King County, Washington
11
                                              IV.     FACTS
12
     4.1     On the night of May 9, 2018, CPT Martin boarded American flight AAL767, a red-eye
13

14   flight from Seattle-Tacoma International Airport in Sea-Tac, Washington, to Philadelphia

15   International Airport in Philadelphia, Pennsylvania. CPT Martin was seated in the window

16   seat.
17   4.2     Flight AAL767 was operated by the Defendants using an Airbus A321 aircraft.
18
     4.3     The fuselage of the Airbus A321 is pressurized by compressed air from the engines’
19
     turbines (known as “bleed air”) while the aircraft is flying. However, like other jetliners, the
20
     A321 fuselage is not strong enough to maintain sea-level pressure while flying at usual
21

22   cruising altitudes. Instead the aircraft is limited to a maximum pressure differential (known as

23   “pressure delta”) between the outside air pressure and the cabin air pressure. The aircraft’s

24   cabin has its own “altitude,” representing the cabin air pressure.
25

26


      COMPLAINT FOR DAMAGES – 3                           KRUTCH LINDELL BINGHAM JONES, P.S.
                                                          600 University Street, Suite 1701
                                                          Seattle, WA 98101
                                                          (206) 682-1505 FAX: (206) 467-1823
             Case 2:20-cv-00735-RAJ Document 1-1 Filed 05/15/20 Page 4 of 9



 1   4.4    As a result of the limitations on pressure delta, the cabin air pressure must climb with
 2
     the aircraft, though at a slower rate, and with a lower maximum altitude (usually between
 3
     6,000 and 8,000 feet at cruising altitude).
 4
     4.5    American Airlines Flight AAL767 departed Sea-Tac at approximately 23:09 PDT.
 5
     AAL767 filed for 33,000 feet.
 6

 7   4.6    After takeoff, AAL767 climbed at an average of 1,320 feet per minute until reaching

 8   its cruising altitude of 33,000 feet at 23:34 PDT. During that time, the cabin pressure inside
 9   AAL767 also climbed to the cabin cruising altitude.
10
     4.7    Approximately 30 minutes into the flight CPT Martin experienced severe cramping in
11
     her lower abdomen, accompanied by nausea.
12
     4.8    CPT Martin initially tried to remain seated to avoid waking the other passengers in her
13

14   row. However, the pain quickly increased to an intolerable level and CPT Martin woke the

15   passengers next to her so she could go to the lavatory.

16   4.9    Immediately after she stood up, CPT Martin began vomiting. She managed to make
17   her way to the lavatory on the aircraft, where she vomited and/or dry heaved for an extended
18
     period of time, with increasing fatigue and pain. After a failed attempt at flagging down a
19
     flight attendant, CPT Martin was able to capture the attention of a flight attendant. CPT
20
     Martin informed him that there was something seriously wrong.
21

22   4.10   The flight attendant began asking CPT Martin a series of questions, including whether

23   CPT Martin could be pregnant, whether CPT Martin had eaten anything unusual, whether

24   CPT Martin had ever been sick on a plane before, and how many drinks CPT Martin had
25
     consumed before boarding the flight, or while on the flight. CPT Martin answered no to each
26


      COMPLAINT FOR DAMAGES – 4                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                        600 University Street, Suite 1701
                                                        Seattle, WA 98101
                                                        (206) 682-1505 FAX: (206) 467-1823
               Case 2:20-cv-00735-RAJ Document 1-1 Filed 05/15/20 Page 5 of 9



 1   of the questions and informed him that she had consumed no alcohol before or during the
 2
     flight.
 3
     4.11      CPT Martin continued to insist that there was something seriously wrong and that she
 4
     had not been drinking. The flight attendant apparently did not believe CPT Martin and looked
 5
     through her inflight purchase history to see if she had consumed any alcohol.
 6

 7   4.12      Due to overwhelming pain, CPT Martin told the flight attendant that she needed to lie

 8   down. Another flight attendant heard this request and told CPT Martin she needed to return to
 9   her seat. CPT Martin informed the attendants that she could not stand, let alone walk, and
10
     began to vomit again. She crawled into the lavatory where she continued vomiting and dry
11
     heaving.
12
     4.13      While she was in the lavatory, CPT Martin began to lose consciousness and woke up
13

14   lying on the floor.

15   4.14      A flight attendant found CPT Martin on the lavatory floor. Rather than obtain medical

16   assistance, he offered ginger ale and gave her two Tylenol from his bag.
17   4.15      CPT Martin asked if there was anyone on the flight that could help. She was informed
18
     by a different flight attendant that they were not going to wake up the other passengers to see
19
     if there were any medical personnel on board.
20
     4.16      CPT Martin was hit by another wave of nausea and threw up the two Tylenol along
21

22   with bile. She overheard a flight attendant talking to the aircraft’s pilot over the wall mounted

23   phone, updating the pilot on her status, ensuring him that no medical attention was needed,

24   and indicating that they should continue the flight as scheduled. At this time the second flight
25
     attendant, unable to move CPT Martin from the ground, brought her a blanket. After once
26


      COMPLAINT FOR DAMAGES – 5                          KRUTCH LINDELL BINGHAM JONES, P.S.
                                                         600 University Street, Suite 1701
                                                         Seattle, WA 98101
                                                         (206) 682-1505 FAX: (206) 467-1823
               Case 2:20-cv-00735-RAJ Document 1-1 Filed 05/15/20 Page 6 of 9



 1   again vomiting and/or dry heaving, CPT Martin was moved to an empty row of seats and was
 2
     buckled up by a flight attendant.
 3
     4.17      Unable to move, CPT Martin continued to vomit and/or dry heave into a trash bag for
 4
     the rest of the four-and-a-half-hour flight, with extreme pain and discomfort. No medical
 5
     assistance was offered and no flight crew member checked on her after placing her in the
 6

 7   empty row.

 8   4.18      After the aircraft landed in Philadelphia, CPT Martin was unable to disembark on her
 9   own. None of the flight attendants came to assist CPT Martin, so she pushed the flight
10
     attendant call light with no answer. CPT Martin finally got the attention of a nearby passenger
11
     and motioned for the passenger to get the flight attendant. That passenger alerted a flight
12
     attendant, and the flight attendant informed the passenger that they would address CPT Martin
13

14   once they finished deboarding the rest of the plane.

15   4.19      After the plane was empty, the first flight attendant approached CPT Martin. CPT

16   Martin requested help so she could disembark. This request was denied.
17   4.20      CPT Martin again asked for a wheelchair or medical assistance. This request was also
18
     denied.
19
     4.21      When it became apparent that American Airlines personnel would not provide CPT
20
     Martin any assistance, she tried to make her way down the aisle to gather her property from
21

22   her original seat assignment. While doing so, CPT Martin was informed by American Airlines

23   staff that she was slowing down their ability to turn the plane around and that she needed to

24   leave immediately. The cleaning staff became frustrated at CPT Martin’s attempts to collect
25
     her belongings and forcibly pushed her personal effects into her arms.
26


      COMPLAINT FOR DAMAGES – 6                          KRUTCH LINDELL BINGHAM JONES, P.S.
                                                         600 University Street, Suite 1701
                                                         Seattle, WA 98101
                                                         (206) 682-1505 FAX: (206) 467-1823
             Case 2:20-cv-00735-RAJ Document 1-1 Filed 05/15/20 Page 7 of 9



 1   4.22    After disembarking, CPT Martin again requested medical assistance from the flight
 2
     attendants and gate agents. They informed CPT Martin that they would help her once they
 3
     completed boarding the next flight.
 4
     4.23    The first flight attendant who attended CPT Martin asked for her boarding pass to
 5
     begin a medical request. CPT Martin was then placed on an electric transport to await medical
 6

 7   aid. The driver of the cart suggested that the gate agents call the EMTs that were assigned to

 8   the airport.
 9   4.24    A gate agent finally called the EMTs. Prior to this call, the gate agents and flight
10
     attendants had made no effort to obtain medical assistance for CPT Martin. Medical
11
     assistance could have been obtained much sooner if the flight attendant requested the
12
     assistance of a medically qualified passenger, called a remote medical provider for advice, or
13

14   re-routed the aircraft to take CPT Martin to a hospital.

15   4.25    While waiting for the EMTs, CPT Martin continued to vomit and/or dry heave.

16   American Airlines’ gate agents and/or flight attendants told her that she was disrupting the
17   boarding process. CPT Martin was moved to a wheelchair and rolled to an empty corner on
18
     the other side of the boarding zone, where she was left alone.
19
     4.26    Unable to sit upright, CPT Martin collapsed from the chair onto the floor and
20
     continued to vomit and/or dry heave into a trash bag, alternating between sitting and lying
21

22   down, until medical aid arrived.

23   4.27    When EMTs arrived on the scene they evaluated CPT Martin and immediately began

24   the process of taking her to the closest emergency room at Methodist Hospital.
25

26


      COMPLAINT FOR DAMAGES – 7                          KRUTCH LINDELL BINGHAM JONES, P.S.
                                                         600 University Street, Suite 1701
                                                         Seattle, WA 98101
                                                         (206) 682-1505 FAX: (206) 467-1823
             Case 2:20-cv-00735-RAJ Document 1-1 Filed 05/15/20 Page 8 of 9



 1   4.28   CPT Martin was taken to the emergency department at Methodist Hospital in an
 2
     ambulance. Upon arrival at the hospital, imaging quickly confirmed a colonic sigmoid
 3
     volvulus, with a high risk of bowel ischemia.
 4
     4.29   Doctors were unable to medically manage CPT Martin’s worsening sigmoid volvulus,
 5
     and on May 16, she underwent an emergent subtotal colectomy/resection (i.e. her large
 6

 7   intestine was removed).

 8   4.30   Sigmoid volvulus is a known risk at high altitudes. Had the flight attendants obtained
 9   timely assistance from a qualified and competent medical professional, the volvulus would
10
     have been diagnosed and treatment would have been facilitated much sooner. With timely
11
     treatment, CPT Martin could have avoided a total resection of her colon.
12
                            V.       CAUSE OF ACTION: NEGLIGENCE
13

14   5.1    American Airlines is a common carrier under Federal law and Washington law, and therefore

15   has a duty to use the highest degree of care to ensure the safety of its passengers.

16   5.2    Once CPT Martin boarded the aircraft, a special relationship existed, and American
17   Airlines had an affirmative duty to facilitate adequate medical care for CPT Martin.
18
     5.3    The injuries suffered by CPT Martin were the direct and proximate result of the
19
     negligence of the defendants.
20
     5.4    American Airlines is liable for the negligence of DOES 1-10 (gate agents and flight
21

22   attendants) and Plaintiff’s damages under the principle of respondeat superior.

23                                         VI.     DAMAGES

24   6.1    As a direct and proximate cause of Defendants’ negligence, Plaintiff suffered severe
25
     and permanent harm including, but not limited to, the following damages in an amount to be
26
     proven at trial for which she is entitled to be compensated by defendants.

      COMPLAINT FOR DAMAGES – 8                          KRUTCH LINDELL BINGHAM JONES, P.S.
                                                         600 University Street, Suite 1701
                                                         Seattle, WA 98101
                                                         (206) 682-1505 FAX: (206) 467-1823
             Case 2:20-cv-00735-RAJ Document 1-1 Filed 05/15/20 Page 9 of 9



 1          6.1.1   Past, present, and future mental and physical pain and suffering; mental and
 2
     emotional pain, suffering, anguish and distress; loss of ability to enjoy life;
 3
            6.1.2   Past, present, and future medical treatment expenses;
 4
            6.1.3   Past, present, and future impaired earning capacity;
 5
            6.1.4   Past, present, and future general and special damages;
 6

 7          6.1.5   Disability; and,

 8          6.1.6   Such other further injuries and damages as will be proven at the time of trial.
 9                                   VII.       PRAYER FOR RELIEF
10
            WHEREFORE, Plaintiff request that the Court enter judgment against Defendants for:
11
        1. Special and general damages in amounts to be proven at trial;
12
        2. Costs and disbursements;
13

14      3. Statutory attorney fees;

15      4. If Defendant brings any frivolous or unfounded defenses, for attorneys’ fees and costs

16          pursuant to RCW 4.84.185 and/or Rule 11 of the Superior Court Civil Rules;
17      5. Statutory interest on the judgment from the date judgment is entered until paid in full;
18
        6. Prejudgment interest on the special damages;
19
        7. Prejudgment interest on liquidated damages;
20
        8. Such other and further relief as the Court may deem just and equitable.
21

22      Dated this 27th day of March, 2020.

23                                               KRUTCH LINDELL BINGHAM JONES, P.S.

24                                               /s/ J. Nathan Bingham
                                                 /s/ James T. Anderson
25
                                                 James Nathan Bingham, WSBA #46325
26                                               James T. Anderson, WSBA #40494
                                                 Attorneys for Plaintiff

      COMPLAINT FOR DAMAGES – 9                           KRUTCH LINDELL BINGHAM JONES, P.S.
                                                          600 University Street, Suite 1701
                                                          Seattle, WA 98101
                                                          (206) 682-1505 FAX: (206) 467-1823
